Opinion by
Weight, J.,
Philip Paul had a valid separation from his employment with the Westinghouse Electric Corporation, East Pittsburgh, Pennsylvania. His last day of work was April 1, 1959. He filed an application for benefits, and received payments for his first benefit year. On April 7, 1960, Paul filed an application for a second benefit year. The Bureau of Employment Security denied benefits because of insufficient base year earnings under the provisions of Section 404 of the Unemployment Compensation Law. Act of December 5, 1936, P. L. [1937] 2897, 43 P.S. 751 et seq. By decision dated and mailed June 8, 1960, the Referee affirmed the Bureau’s determination. On June 21, 1960, Paul attempted to appeal from the Referee’s decision. The Board of Review, without passing on the merits, dis*66missed the appeal as not being timely filed. Paul has now appealed to this court.
Section 502 of the Unemployment Compensation Law (43 P.S. 822) provides that the Referee’s decision shall be deemed final unless appealed from within ten days. Presumably appellant received the decision of the Referee. He makes no assertion to the contrary, and has offered no excuse whatever for his delay. Under the circumstances we have no alternative other than to affirm the decision of the Board. Cf. Renckley Unemployment Compensation Case, 183 Pa. Superior Ct. 363, 132 A. 2d 365; Bee Unemployment Compensation Case, 180 Pa. Superior Ct. 231, 119 A. 2d 558; Demcio Unemployment Compensation Case, 177 Pa. Superior Ct. 298, 110 A. 2d 890.
Decision affirmed.